Citation Nr: 0918371	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  96-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).

The Veteran and his spouse provided testimony in support of 
the Veteran's appeal at a Central Office Hearing that was 
chaired by the undersigned in Washington, D.C., in September 
1998.  A transcript of that hearing has been made part of the 
Veteran's claims folder.  This claim was also remanded in 
January 1999 for further development.

The Board then denied the matter on appeal in a June 2000 
decision, which the Veteran appealed to the United States 
Court of Appeals for Veterans Claims ("the Court").

By Order dated in March 2001, the Court vacated the June 2000 
Board decision and remanded the case for additional 
development and re-adjudication.  The Board, pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) then in effect (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision), undertook additional development, 
securing copies of additional VA medical records that are 
pertinent to the Veteran's claim.

In June 2003, the Board remanded the case for additional 
development.  A July 2003 rating action continued the prior 
denial, and the case was returned to the Board. The claim was 
again remanded by the Board in September 2005, after a 
medical opinion was secured from a Veterans Hospital 
Administration (VHA) physician.

In November 2006, the Board denied the claim.  The Veteran 
subsequently filed a timely appeal of the Board's November 
2006  decision with the United States Court of Appeals for 
Veterans Claims (Court).  In May 2008, the Court vacated the 
November 2006 Board's decision and remanded it to the Board 
for readjudication consistent with the May 2008 Joint Motion 
for Remand.  The case now returns to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran was hospitalized at the VAMC in Pittsburgh, 
Pennsylvania from July 13, 1994, through July 23, 1994, for a 
left hip arthroplasty. 

2.  From August 22, 1994, through September 8, 1994, the 
Veteran was hospitalized at the VAMC Altoona, and was then 
transferred to the VAMC Pittsburgh through September 11, 
1994, due to a fever on unknown origin.

3.  On September 12, 1994, the Veteran was admitted to a 
private hospital for a continued fever and resulting 
complications.

4.  The preponderance of the medical evidence is clearly 
against a finding that the Veteran incurred additional 
disability from VA hospitalizations and treatment in 1994.
 

CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, to include renal insufficiency and multi-organ 
shutdown, as a result of left hip surgery and other VA 
medical treatment in 1994 is not warranted.  38 U.S.C.A. §§ 
1151, 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice 
required by the VCAA by letter dated in June 2003.  The 
originating agency specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

VA also has a duty to assist the appellant in the development 
of the claim. This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In a July 2006 letter, the RO advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In an October 2006 brief, the Veteran's representative 
asserted that after receipt of favorable private opinions 
dated in 1996, additional development was not required in 
this case, and that further development constituted the 
development of negative evidence in violation of Mariano v. 
Principi, 17 Vet. App. 305 (2003).  Nonetheless, VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
Veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  In this case, the 
Board finds that additional development was required in order 
to make a decision in this matter.  As will be discussed, the 
favorable opinions were rendered without the benefit of 
having reviewed any VA records.  An objective opinion based 
on all evidence of record, particularly VA records, from an 
additional physician was therefore required in order to 
clarify whether the Veteran had additional disability 
resulting from the left hip surgery and other VA medical 
treatment in 1994.  The Board did not seek out a negative 
opinion where only positive evidence existed, but sought 
clarification where medical opinion of record did not 
consider VA medical evidence which is pertinent to a § 1151.  

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Prinicipi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the Veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the Veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Factual Background

An October 1983 rating action denied service connection for 
disorders of the prostate and bladder on the basis that there 
was no evidence of chronic prostate or bladder disability.

The discharge diagnoses from a period of VA hospitalization 
in October 1985 were pneumonitis, prostatism, and kidney 
stones.

Chronologically, the Veteran underwent VA hospitalization in 
Pittsburgh, Pennsylvania from the 13th to the 23rd of July 
1994.  He underwent VA hospitalization in Altoona, 
Pennsylvania, from August 22nd to September 8th 1994 and was 
transferred to the VAMC in Pittsburgh, Pennsylvania where he 
remained until discharge on September 11th, 1994.  He was 
admitted the next day to the Altoona Hospital, a private 
facility, on September 12, 1994 and stayed until discharged 
on October 10, 1994.  The relevant evidence of these periods 
of hospitalizations and thereafter is best summarized on the 
statement of the physicians who have rendered opinions in 
this case.

In June 1996, Dr. M. A. M. related his account regarding his 
involvement in treating the Veteran's renal disease.  He 
stated that:

My initial contact with the Veteran was 
in September of 1994 when I was consulted 
on his case while he was hospitalized at 
the Altoona Hospital on said date.  At 
that point, he had just been transferred 
from the local VA hospital for further 
care regarding other conditions. At the 
time of transfer, he was noted to have a 
serum creatinine of 2.3 mg%.  During that 
hospitalization it continued to increase 
and for that reason a renal consultation 
was requested.

At that time the cause for his worsening 
azotemia was not quite clear, but 
certainly it represented a condition that 
probably had its onset prior to the 
Altoona Hospital admission.

He did not undergo a kidney biopsy but 
unfortunately his creatinine continued to 
deteriorate.  Eventually he required 
chronic maintenance dialysis for several 
months prior to recovering renal 
function.

Since that time, he has had recurrent 
nephrolithiasis for which I continue to 
see him and hypertension.  At present his 
creatinine remains stable at 2.5 mg when 
last seen in my office in April of 1996.

In September 1996, Dr. P. D. R. reported that he had reviewed 
the roughly 125 pages of medical records of the Veteran's 
hospitalization of September and October 1994 at the Altoona 
Hospital, including the multiple consultations afforded the 
Veteran.  Dr. P. D. R. stated "with a reasonable degree of 
medical certainty that it is as likely as not the treatment 
he received at the Pittsburgh and Altoona VA Hospitals that 
caused his illness."
In November 1996, Dr. P. D. R. reported that he had again 
reviewed the materials in question and having done so for the 
second time :

I can state with a reasonable degree of 
medical certainty that the underlying 
illness that led either directly or 
indirectly to the kidney failure, stroke, 
heart attacks, and multi-organ failure 
was a prostate infection.  In addition, I 
can state that with a reasonable degree 
of medical certainty, that it is the 
failure to diagnose this condition by the 
treating physicians at the VA Medical 
Center that caused these multiple 
problems that lead to the Veteran's 
disability.

In January 1997, a VA Renal Section Chief reported that he 
had reviewed the records forwarded to him concerning an 
alleged VA failure to diagnose the Veteran's "kidney 
weakness" prior to his hip replacement in July 1994 led to 
the subsequent development of infection with multi-organ 
failure requiring prolonged hospitalization at the Altoona 
Hospital in September and October 1994.  He reported to the 
RO Adjudication Officer: 

1.  As you requested, I have reviewed the 
records forwarded me regarding the above 
captioned Veteran with regard to his 
claim for benefits under 38 USC 1151, 
alleging the VA's failure to diagnose 
"kidney weakness" prior to his hip 
replacement in July 1994 led to the 
subsequent development of infection with 
multi-organ failure requiring prolonged 
hospitalization at Altoona Hospital in 
September and October, 1994.

2.  I would like to summarize the facts 
of the Veteran's medical course as 
ascertained from the records provided:

a.  The Veteran is known to have a 
history of kidney stones and prostatism 
dating back to at least October, 1985.

b.  The Veteran was admitted to the 
Pittsburgh VAMC on July 13, 1994 with a 
diagnosis of "severe left hip 
degenerative joint disease" and underwent 
a total hip arthroplasty on July 15, 
1994.  His operative and post- operative 
courses were uncomplicated and he was 
discharged on July 23, 1994.  On his 
first outpatient follow-up, on July 28, 
1994, no evidence of complications was 
noted.

c.  Preoperative medical evaluation 
included urinalysis, urine culture and 
serum chemistry studies, which were 
within normal limits.  Specifically, 
urinalyses on June 23, 1994 and on July 
13, 1994 were negative for blood or other 
cellular elements.  Urine nitrate and 
esterase, markers for infection, were 
both negative.  Urine culture on July 13, 
1994 grew < 1,000 cfu, consistent with 
the absence of clinical infection.  Blood 
urea nitrogen and serum creatinine were 
both within normal limits, with values of 
11 mg/dL and 0.9 mg/dL respectively.

d.  Post-operative renal function, 
checked on July 18, 1994, remained normal 
with a blood urea nitrogen of 13 mg/dL 
and a serum creatinine of 0.9 mg/dL.

e.  On August 22, 1994 the Veteran was 
readmitted to the Altoona VAMC for 
evaluation of fever of unknown origin.  
Complete records of that hospitalization 
are not provided and documentation is 
solely from the discharge summary.  The 
summary states that extensive laboratory 
studies were obtained including 
measurement of blood urea nitrogen and 
serum creatinine.  The summary states 
"the only abnormalities which showed up 
were nonspecific mild 2-3 red blood cells 
per high powered field in the urine on 
2/4 urinalyses and 1-2 white blood cells 
per high powered field".  Urine culture 
on September 7, 1994 demonstrated no 
growth.

f.  Due to concern that the Veteran's 
fever may have been the result of 
infection of his hip prosthesis, he was 
transferred to the Pittsburgh VAMC on 
September 8, 1994.  Evaluation of the 
hip, including an arthrocentesis under 
radiologic guidance demonstrated no 
evidence of infection.  Of note, however, 
his blood urea nitrogen and serum 
creatinine were now elevated to 37 mg/dL 
and 2.3 mg/dL respectively on September 
9, 1994 and 41 mg/dL and 2.4 mg/dL on 
September 10, 1994. On September 11, 
1994, urinalysis was now positive for 1 + 
blood and 1 + protein by dipstick with 
15-19 RBC/hpf, 5-9 WBC/hpf, no bacteria, 
and 3-4 granular casts and hyaline casts 
per low powered field.  Urine nitrate and 
urine esterase were negative.

g.  A CT scan of the abdomen and pelvis 
without intravenous contrast, performed 
on September 10, 1994, revealed a 
possible small right intrarenal calculus 
and did not demonstrate any other 
abnormality.  Specifically, no pathology 
of the prostate gland was commented upon.

h.  The Veteran was counseled that 
further work-up of his medical condition 
was required, however on September 11, 
1994 he insisted on discharge from the VA 
against medical advice.

i.  On September 12, 1994 he presented to 
the Altoona Hospital where he was 
admitted until October 10, 1994 for the 
evaluation of continued fever of unknown 
origin.  His hospitalization was 
complicated by multiple organ failure 
including respiratory failure, 
progressive renal insufficiency 
necessitating the institution of 
dialysis, gastrointestinal bleeding and 
the development of seizures.  Urine 
culture on admission grew K 30,000 cfu of 
mixed gram positive bacteria.  A repeat 
urine culture on September 22, 1994 was 
sterile.  It was not until September 27, 
1994 that a urine culture was positive 
for > 100,000 cfu of Staphylococci.  CT 
scan of the abdomen on September 12, 1994 
demonstrated small right renal calculi 
and mild enlargement of the prostate 
gland.  No diagnosis for his presenting 
syndrome, or for the etiology of his 
renal failure were ascertained during the 
course of his hospitalization.  The only 
reference to a diagnosis of acute 
prostatitis is in a consult note by Dr. 
Formanek, an oncologist.

3.  Based on this review of the Veteran's 
record I find no substantiation for the 
claim that the Veteran's illness resulted 
from a failure of the VA to diagnose 
"kidney weakness" prior to his total hip 
arthroplasty in July 1994.  Rather, the 
record clearly demonstrates that the 
Veteran had normal renal function prior 
to his surgery and post- operatively and 
that there was no evidence of any 
prostate or other urinary tract infection 
prior to his surgery.  The etiology of 
his subsequent illness is not 
ascertainable from the records provided, 
but no causal link between his earlier 
surgery and subsequent illness is 
apparent.

4.  Based on my review, I do not believe 
that the record supports Dr. Rice's 
assertion that "with a reasonable degree 
of medical certainty ... the underlying 
illness that lead either directly or 
indirectly to the kidney failure, stroke, 
heart attacks, and multi-organ failure 
was a prostate infection" or his 
assertion that it was the failure to 
diagnose this condition by the treating 
physicians at the VA Medical Center that 
caused the multiple problems that led to 
the Veteran's disability.

5.  I do not believe that there is any 
reasonable basis for concluding that the 
medical care provided by VA caused the 
additional disability/illness which 
resulted in the prolonged hospitalization 
at the Altoona Hospital in September and 
October 1994 or any subsequent 
disability.

Also of record is information obtained from the VA Office of 
Regional Counsel which includes a copy of an April 1997 
statement from a VA physician.  In pertinent part, that 
statement is as follows:

This letter is in response to our recent 
phone conversation regarding the tort 
claim filed by [the Veteran] against 
myself and the VA.  I hope you will find 
this information useful in your 
endeavors.  Enclosed are 12 photocopied 
pages from the Veteran's medical records 
which should shed light on this matter.  
I have numbered the pages with red ink in 
the upper right corner to make discussion 
of this case easier.  Before I discuss 
each photocopied page, please let me 
assure you that [the Veteran] is totally 
incorrect in his claim that a urine 
infection had anything to do with his 
present condition or outcome following 
total hip replacement.  He had many 
medical conditions prior to his hip 
replacement to include a heart condition, 
kidney disease and diabetes (all of which 
will increase his postoperative risks for 
a poor outcome).  Regardless, I will now 
review each page of his record for you 
which will clarify this matter.  Page 1:  
This is a preoperative urine test which 
was performed 3 weeks prior to his 
operation.  This is done routinely up to 
one month prior to an elective operation 
to rule out an infection.  In his case, 
this test clearly showed that there was 
no evidence of a urine infection at that 
time.  He also had blood work done at 
that time which showed a normal white 
blood cell count which is another 
indication that there was no active 
infection in his body (see page 3 for 
these results).  Page 2: This is a 
preoperative urine test specifically for 
a bacterial or fungal infection in his 
urine which was performed 2 days prior to 
his operation.  Again, this is a routine 
test done prior to total hip replacement.  
As you can see, there was no evidence of 
an infection at that time as well.  It 
would be practically impossible for him 
to develop an infection within 36 hours 
of his operation, and there was no 
indication clinically to recheck him 
after the operation. He was on 
antibiotics to prevent a skin infection 
for several days after his operation and 
this would also treat a urine infection 
if he had one at that time.  When he was 
discharged from the hospital after an 
uncomplicated postoperative course, he 
had no complaints of burning on 
urination, bladder pain, fever, chills or 
difficulty with urinating (all the 
symptoms of an urinary infection).  Page 
3:  This page consists of his white blood 
cell counts prior to and shortly after 
his operation.  As you can see, with the 
exception of his operative day, his white 
blood cell count was normal at all times.  
It is totally normal for someone to 
develop a high white blood cell count 
during an operation because the body is 
reacting to the blood loss during the 
operation.  Page 4 and 5:  These pages 
are the urine tests performed one month 
after his operation.  Page 4 shows that 
there is no bacteria or white blood cells 
in his urine and page 5 shows that a 
culture of his urine showed no evidence 
of a bacterial or fungal infection.  Page 
6:  This is a urine culture from 6 weeks 
after his operation when he was 
complaining of fevers and hip pain.  It 
shows that there is no evidence of 
bacteria or fungi in his urine, once 
again ruling out an infection in this 
part of his body.  Page 7:  This shows 
that his white blood cell count one month 
after his operation was normal and 
without elevation.  An elevated white 
blood cell count is usually indicative of 
an infectious process somewhere in the 
body.  Pages 8, 9 and 10:  These next 
three pages are from his hospital 
admission 5 weeks after his operation 
because he was having fevers of unknown 
origin and hip pain of unclear etiology.  
His urine and blood were without evidence 
of infection as shown above.  His X- rays 
of the replaced hip were normal and 
without evidence of infection.  To 
further ensure that his new prosthetic 
hip was not infected, an aspiration of 
the fluid around the prosthesis was done 
with X-ray guidance.  Page 8 is a 
dictation from the radiologist confirming 
that the fluid obtained was indeed from 
around the hip. Pages 9 and 10 are the 
culture results from this joint fluid. 
You can see that there was no evidence of 
infection in the prosthetic hip at this 
time. Pages 11 and 12:  This is the 
dictation from the attending orthopedic 
surgeon at the Veteran's Administration 
from July 1, 1994 to October 1, 1994.  
This dictation is in regards to his 
hospitalization one month after total hip 
replacement.  As you can see, he not only 
failed to keep his appointments for 
follow-up after his hip replacement, but 
he signed out of the hospital against 
medical advice during his hospitalization 
one month later.

As you can see, [the Veteran's] claim is 
purely unfounded and the evidence clearly 
indicates that there was no infection in 
his entire urinary system before or after 
his operation.

At the September 1998 hearing, the Veteran's representative 
stated that the Veteran had undergone hospitalization in a VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania, from July 
13th to the 23rd of 1994 for a left hip arthroplasty and had 
been admitted for hospitalization at a VAMC in Altoona, 
Pennsylvania on August 22nd, 1994, for a fever of unknown 
origin.  Because there was a concern that the fever might be 
due to an infection associated with the left hip 
arthroplasty, he had been transferred to the VAMC in 
Pittsburgh on September 8th, 1994, until discharged on 
September 11th, 1994.  He was then admitted to the Altoona 
Hospital, a private facility the next day, September 12th, 
1994, following which his condition continued to deteriorate 
leading to complications resulting in multiple organ failure, 
including progressive renal insufficiency requiring dialysis 
(page 3 of that transcript).

The Veteran testified that prior to his initial June 1994 VA 
admission he was in good health except for left hip 
arthritis, having worked his whole life in heavy 
construction, including in coal mines.  He had not had kidney 
problems or any problems with his memory.  To the best of his 
knowledge the left hip surgery in June 1994 was uneventful 
(page 4) and when discharged he had no problems (page 5).  He 
had been admitted to the Altoona VAMC on August 22nd for a 
fever of undetermined cause.  Before that August 22nd 
admission, but after discharge in July from the Pittsburgh 
VAMC, he had begun to feel ill and his temperature had first 
been checked at home about a week and a half to two weeks 
following the July 23rd VAMC discharge (pages 5 and 6).  He 
had developed weakness and loss of appetite and was unable to 
hold down food (page 6).  Before the August 22nd Altoona VAMC 
admission he had visited that facility to see what his 
problem might be (page 6).  By the time he was transferred to 
the VAMC in Pittsburgh in September 1994 he was disoriented 
and had a temperature of 103 degrees (page 8).

The Veteran and his spouse testified that during the 
September 1994 stay at the VAMC in Pittsburgh the Veteran was 
given iron pills and Digoxin.  The VA physicians in 
Pittsburgh had wanted the Veteran to remain but the Veteran 
insisted on leaving because he felt that he was dying and was 
discharged on September 11th (page 9).  However, he was then 
admitted to the Altoona Hospital, a private facility, on 
September 12th.  His condition continued to deteriorate and 
he developed multiple organ shut-down, including renal 
problems that required dialysis.  He was no longer taking 
dialysis but continued to have weak but functional kidneys 
(page 10).  He had undergone dialysis from September 1994 to 
February 1995 (page 11).  He still had a shunt in his left 
arm and he continued to be evaluated for his kidneys by VA 
and a private physician, Dr. K, in Altoona (pages 11 and 12).  
Since having been on life-support during his September 1994 
hospitalization, he had problems with his memory but his 
memory had been good prior to the left hip arthroplasty (page 
12).  He now had difficulty driving a car because he did not 
have sufficient mental alertness, which he had previously 
even to such an extent that he used to box (pages 13 and 14).

The Veteran also felt that another disability attributable to 
this episode was discoloration and numbness of his feet (page 
14) and problems with his skin in his groin area (page 15).  
He was being treated for vasculitis (page 16).  In addition 
to his renal problem, memory impairment, numbness of the 
"toes", and skin problems in the groin area, he also felt 
that since having been on life-support he had been spitting 
up mucus from his lungs and while in the Altoona Hospital he 
had been given a pump to help clear the mucus from his throat 
and he still had this problem but had not spoken to any 
physician about this matter (page 17).  Similarly, he had not 
spoken to a physician about his developing blood spots on his 
arms or legs if he bumped something [vasculitis] (page 18).  
The Veteran's spouse testified that he was now taking 
Prednisone for his respiratory problem of congestion (page 
19).  She also testified that a Dr. M, a kidney specialist, 
had indicated that some of the development of blood spots on 
his arms or legs if he bumped something was due to the renal 
dialysis (page 19).

The Veteran also testified that although he filed claim in 
October 1994 under the Federal Torts Claim Act, he had not 
pursued the matter and had let it lapse (pages 20 and 21).  
The Veteran testified that Dr. R. (who had submitted the 
medical opinions in September and November 1996) had been 
familiar with the Veteran's condition during his 
hospitalization at the Altoona Hospital and Dr. R. was a 
heart doctor (page 21).  During his hospitalization at the 
Altoona Hospital one physician had said that the Veteran had 
had a heart attack, mini-strokes, and bleeding ulcers but the 
Veteran stated that he was not now taking Coumadin (page 22).

The Veteran also testified that any discomfort he felt at the 
time of discharge from his initial VAMC hospitalization in 
July 1994, he attributed to the left hip operation.  He did 
not believe that he had a fever at the time of that discharge 
but later, at home, he developed weakness and loss of 
appetite and he also had a fluctuating temperature (page 23).  
These additional symptoms had developed probably within 10 
days of his July 23rd VA discharge (page 24).

In closing the hearing, the Veteran's service representative 
indicated that the VA physician that rendered the January 
1997 medical opinion "admitted that he had not reviewed the 
complete records" and had noted that the complete records 
from the Altoona VAMC hospitalization were not available to 
him, but only a discharge summary.  It was contended that 
under the holding in Beilby v. Brown, 7 Vet. App. 260, 268 
(1994) the VA physician's opinion was without evidentiary 
value because it had been rendered without a review of the 
complete file (pages 27 and 28).  On the other hand, Dr. 
P.D.R., who rendered opinions in September and November 1996, 
had reviewed the record twice (page 27).  The Veteran's 
spouse testified that Dr. R. was the Chief of Staff at the 
Altoona Hospital (pages 28 and 29).

In April 2002 and thereafter, the Board received additional 
records from the Altoona VAMC that are dated from 1994 to 
2001.  The case was then referred to a VHA physician, a 
professor of urology, who indicated that all relevant records 
had been reviewed, including all prior medical opinions.  In 
an April 2004 opinion, this physician indicated that:  

I have found that the [Veteran] has 
normal renal function preoperatively to 
his left total hip arthroplasty including 
a normal BUN and creatinine.  He had a 
normal urinalysis and had no significant 
urological complaints.  The patient did 
in fact have a significant urological 
history that preceded his arthroplasty 
which included a history of urolithiasis 
although there is no complaint of any 
symptomatology at the time of his 
arthroplasty.  He in fact had undergone 
two previous prostate surgeries as noted 
in his medical records (transurethral 
resection of the prostate, TURP) that 
were done prior, 5-10 years, before this 
hospitalization.  He also had a history 
of kidney stones and apparently had 
passed some stones and had undergone 
lithotripsy (ESWL) treatment for these 
stones.  His preoperative urine culture 
demonstrated less than 1000 colonies/ml 
which is considered to be normal.  His 
immediate postoperative creatinine had 
elevated to 1.5.  However, two days 
postoperatively, his creatinine had 
normalized again to the preoperative 
level.  He had no difficulty voiding 
postoperatively to his orthopedic 
procedure.  His Foley catheter was 
removed on the first postoperative day 
and there was no mention in the medical 
or nursing charting at the VA medical 
center in Pittsburgh that he had any 
difficulty voiding subsequently and was 
discharged from the VA at that time 
voiding apparently satisfactorily with no 
urological complaints.  His preoperative 
urinalysis in June 1994 showed no 
evidence of blood in the urine and no 
evidence of infection.  The patient had 
to be admitted to the Altoona VA Medical 
Center in August of 1994.  At that time, 
it was noted that his BUN and creatinine 
had elevated and that he did demonstrate 
microscopic hematurias on one of his 
urinalyses with some element of white 
blood cells also noted.  A urine culture 
demonstrated no sign of infection, 
however.  Because of his fever and the 
concern that his hip prosthesis may have 
been infected, he had been transferred 
back to the Pittsburgh VA Medical Center 
on September 8, 1994.  Evaluation 
included blood and urine cultures, as 
well as a radiographic fluoroscopic 
guidance of a needle (arthrocentesis) 
which demonstrated no evidence of 
infection on the wound site.  His BUN and 
creatinine had elevated up to 37 and 2.3 
respectively and up even further to 41 
and 2.4 by September 10, 1994.  A CT scan 
of the abdomen and pelvis had been 
ordered without IV contrast.  However, 
they did use oral contrast.  There was no 
evidence of hydronephrosis noted and a 
small calcific density was noted near the 
renal hilar area consistent [with] either 
a very small kidney stone or other 
possible vascular calcification. The 
patient apparently had left the VA 
Medical Center in Pittsburgh against 
medical advice on September 11, 1994, and 
was subsequently admitted to a private 
hospital (Altoona Hospital) on September 
12, 1994 until October 10, 1994.  At that 
time, he continued to have fevers of 
unknown etiology and developed what 
appeared to be progressive renal 
insufficiency presumably secondary to 
acute tubular necrosis (ATN). Subsequent 
urine cultures were positive for mixed 
gram-positive bacteria although a repeat 
urine culture by September 22nd, 1994, 
was negative.  It should be noted that 
this patient was covered with 
prophylactic antibiotic at the time of 
his arthroplastic hip replacement surgery 
in July of 1994 with vancomycin and 
received vancomycin postoperatively for 
48 hours after the surgery.  He also 
received two doses apparently of oral 
erythromycin during that hospitalization 
for his hip.  The patient underwent a 
repeat CT scan of the abdomen and pelvis 
when he presented to the Altoona Hospital 
which demonstrated a small calcific 
density in the hilar area of the right 
kidney and enlargement of the prostate.  
He denied any complaints of urinary 
difficulties during that hospitalization.  
However, his clinical condition continued 
to deteriorate with rising BUN and 
creatinine consistent with progressive 
renal insufficiency.  He was evaluated 
appropriately by numerous consultants 
during his hospitalization in Altoona and 
ultimately had to undergo a dialysis for 
treatment of his chronic renal 
insufficiency.  One physician, a medical 
oncologist, had referred to a tender 
prostate and was concerned about acute 
prostatitis.  However this was not 
substantiated by a urological 
consultation while he was hospitalized.  
The patient had one positive urine 
culture on September 27th, 1994, that 
grew out greater than 100,000 colonies of 
staphylococcus. "  Approximately 100,000 
colonies of staphylococcus is considered 
to be consistent with a urine infection 
in this instance."

Based on a review of this patient's 
medical records, which includes all of 
the reviews of his hospitalizations 
preceding his surgical admission at the 
Pittsburgh VA Medical Center in July 
1994, and including his subsequent 
hospitalization at the Altoona VA Medical 
Center with transfer back to the VA 
Medical Center in Pittsburgh and his 
subsequent discharge from that VA Medical 
Center in Pittsburgh against medical 
advice, and his subsequent admission to 
the Altoona Hospital (private hospital), 
I find that the Veteran's claim of 
additional disability as result of his 
left hip surgery was not at least as 
likely as not the result of his VA 
medical treatment.  There was no failure 
to diagnose his presumed infection of 
uncertain etiology, there was no cause or 
negligence by the VA that subsequently 
caused the patient to develop significant 
chronic renal insufficiency.  His chronic 
renal insufficiency seemed to be a result 
of sepsis of uncertain etiology with 
rather compelling documented evidence 
that there was no finding of infection in 
his left hip prosthesis.  The patient 
subsequently developed a nonsocomial 
urinary tract infection while in the 
Altoona Hospital, which was adequately 
treated.  He was also evaluated 
adequately for any possible obstruction 
of his urinary tract and appropriate 
urological consultation was made at that 
hospital.  In simple terms, his chronic 
renal (kidney) insufficiency seemed to be 
due to an infection somewhere in his body 
that they were unable to find, but was 
not from his left hip replacement, nor 
was it related in any way to an 
obstruction in his urinary tract, which 
was looked for and not found.  Sop, 
although this Veteran developed an 
infection in his urine due to, perhaps, 
having a catheter in his penis and 
bladder to drain his urine for a couple 
of days around the time of his surgery, 
that infection occurred well after the 
bladder catheter was removed and the 
infection was easily treated with 
antibiotics and promptly cured.  And, in 
this examiner's opinion, the urine 
infection was not, in any way, related 
to, or a cause of any disability that may 
or may not have occurred during this 
series of hospitalizations, or his time 
spent at home after leaving the VA 
hospital against medical advice.  The 
Veteran specifically had normal renal 
function and no evidence of a urinary 
tract infection nor did he complain of 
any type of urological complaints at the 
time of discharge from the VA Medical 
Center in Pittsburgh postoperatively to 
his left total hip arthroplasty.  
Therefore, in conclusion, there is no 
obvious basis for concluding that the 
medical care provided by the Department 
of Veterans' Administration caused any 
additional disability or illness that 
resulted in his prolonged hospitalization 
at the Altoona Hospital in September and 
October of 1994 nor was there any 
evidence of negligence or other 
mistreatment of the patient while he was 
hospitalized at the VA Medical Center in 
July, August, and September 1994.


Analysis

The Veteran alleges that VA failed to timely discover and 
treat an infection which caused a fever with resultant 
multiple organ shut-down.  It is asserted that the residuals 
of this are (1) renal impairment, (2) memory impairment, (3) 
numbness and discoloration of his feet and toes, (4) a skin 
condition in his groin area, (5) vasculitis, (6) and 
respiratory disability.

38 U.S.C.A. § 1151 was amended by Congress during the course 
of this appeal to include a fault requirement.  Pub.L. 104- 
21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926.  
"Congress has amended section 1151 to reincorporate the fault 
requirement [and that statutory amendment is] applicable to 
all claims filed on or after October 7, 1997."  Boggs v. 
West, 11 Vet. App. 334, 343 (1998). (But see VAOGCPREC 40-97 
holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997).  The implementing 
regulation, 38 C.F.R. § 3.358 remains in effect, but applies 
only to claims filed before October 1, 1997.

Here, the Veteran's claim for benefits under 38 U.S.C.A. § 
1151 stems from a claim filed prior to October 1, 1997; 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires no VA fault.

In November 1991, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358 (c)(3), one of the enabling 
regulations under 38 U.S.C.A. § 1151, on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  On December 12, 
1994, the Supreme Court issued its decision in Gardner, 
affirming the decisions of the Court and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552, 556 (1994). On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform with the Supreme Court's decision.

Therefore, the provisions of 38 U.S.C.A. § 1151, applicable 
in this case, provide that where there is no willful 
misconduct by the Veteran, additional disability resulting 
from VA hospitalization, medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service-connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) provides that it is necessary to 
show that additional disability is actually the result of a 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  The provisions 
of 38 C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
Veteran or, in appropriate cases, the Veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

The VA regulations with respect to claims for benefits under 
38 U.S.C.A. § 1151 preclude compensation where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, and VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

The record contains both positive and negative medical 
opinions with regard to whether the Veteran incurred 
additional disability from VA hospitalizations and treatment 
in 1994.

Dr. P. D. R., the private physician who submitted statements 
in September and November 1996, reviewed the records of 
private hospitalization at the Altoona Hospital, but did not 
review any VA records.  Thus, without a review of any VA 
records, that private physician concluded that VA's failure 
to diagnose and properly treat a prostate infection 
ultimately caused the Veteran's multiple organ shut-down with 
kidney failure, stroke, and heart attacks.  That private 
physician did not set forth any rationale or basis for 
reaching his conclusion.  Indeed, it is no more than a bare 
conclusion leaving the Board unable to fathom how the 
conclusion was reached.  

Likewise, the opinion dated in June 1996 provided by Dr. M. 
A. M. is of limited probative value as there is no indication 
that it was rendered with the benefit of reviewing any VA 
records.  Moreover, Dr. M. A. M. only stated that the 
Veteran's azotemia while in the Altoona Hospital represented 
a condition that pre-existed that hospital admission.  
Significantly, Dr. M. A. M. did not render a diagnosis of 
this "condition" rendered nor did he discuss the etiology of 
this "condition," nor was any opinion reached that this 
"condition" originated during a period of VA hospitalization 
or as a result of a failure of VA treatment or VA failure to 
diagnosis.  The Board also notes that Dr. M. A. M. 
incorrectly stated that the Veteran had been transferred from 
a VAMC to the Altoona Hospital.  The Veteran's own testimony 
and the evidence, as a whole, clearly establish that he left 
the earlier period of VA hospitalization against medical 
advice.  Moreover, Dr. M. A. M. did not note or consider the 
significant lapse of time between the Veteran's discharge 
from his period of VA hospitalization for the left hip 
replacement with no symptoms, and his subsequent development 
of fever and other symptoms of the syndrome for which he was 
rehospitalized at the Altoona VAMC, almost a month later.  It 
appears that the private physicians reached their conclusions 
on the basis that the fever, which the Veteran was admitted 
to the private hospital in 1994, was due to an infection 
which had pre-existed the private hospitalization and must 
necessarily have arisen during a previous period of VA 
hospitalization.  

The January 1997 VA examiner opined that there is no evidence 
to substantiate the Veteran's claim that his illness resulted 
from a failure of the VA to diagnose "kidney weakness" prior 
to his total hip arthroplasty in July 1994.  The Veteran's 
spouse has challenged the sufficiency of the January 1997 VA 
opinion because that physician had not treated the Veteran; 
whereas, the Veteran had submitted two statements of a 
private treating physician.  (see April 2000 statement).  
Moreover, the spouse noted that the January 1997 VA physician 
expressly stated that not all of the VAMC hospitalization 
records had been available but, rather, only a discharge 
summary of that hospitalization.  

The Board acknowledges that the VA physician who rendered the 
January 1997 opinion did not review the actual VAMC Altoona 
hospitalization records.  However, the January 1997 physician 
did review the discharge summary report which outlined very 
specific details of the hospitalization.  In this regard, the 
January 1997 examiner relayed both the pre-operative and 
post-operative laboratory findings of the VA hospitalization.  
In other words, although the January 1997 VA physician did 
not review the actual hospitalization records, the Board 
finds the opinion informed to the extent it relies on a very 
detailed discharge summary report.  Moreover, it is not clear 
whether the VAMC Altoona records were reviewed by the VA 
physician who rendered the April 1997 opinion, nevertheless, 
it is reasonable to assume that within the 12 pages of 
medical evidence that he did have in possession, he reviewed 
at least the discharge summary report or some of the 
significant Altoona VAMC hospitalization records as he refers 
to pre- and post-operative clinical studies.  Moreover, the 
Board emphasizes that the clinical evidence noted in both the 
January and April 1997 opinions are consistent with the later 
received VAMC Altoona hospitalization records as well as the 
evidence cited in the April 2004 opinion.  On the other hand, 
there is no indication that the private physicians reviewed 
any VAMC Altoona hospitalization records.

The Veteran's argument that the holding in Beilby v. Brown, 7 
Vet. App. 260, 268 (1994) supports a conclusion that the VA 
physician opinions from January and April 1997 are without 
evidentiary value because they were rendered without a review 
of the complete file.  First, as noted, those VA examiners 
cited to very specific clinical evidence as to the course of 
the VAMC Altoona hospitalization.  Moreover, if the Veteran 
relies on the holding in Beilby in finding that the 1997 VA 
opinions are of no probative value, it necessarily follows 
that the opinions of the private physicians in support of his 
claim are also without evidentiary value without having 
reviewed any VA clinical records.  Thus, the Veteran's 
reliance on Beilby does not help to support his claim.

In any event, the Board finds most probative the opinion 
submitted by a VA physician and professor of urology in April 
2004, as it was rendered based on the entirety of the 
evidence of record, including records from the Altoona VAMC, 
and the physician's discussion indicates that a thorough 
review of the Veteran's claims file was conducted.  Moreover, 
the opinion set forth the Veteran's personal medical history, 
recounted the course of events, and stated the rationale for 
the opinion reached.  This April 2004 physician opined that 
the Veteran did not incur any additional disability or 
illness due to VA treatment.  The examiner specifically 
stated that the Veteran's claim of additional disability as a 
result of the left hip surgery was not at least as likely as 
not the result of his VA medical treatment.  Specifically, it 
was determined that there was no failure to diagnose the 
Veteran's presumed infection of uncertain etiology, and there 
was no cause or negligence by VA that subsequently caused the 
patient to develop significant chronic renal insufficiency.  

The Veteran's representative asserts that the April 2004 
opinion suffers from internal inconsistencies, noting that it 
is unclear whether or not the April 2004 physician believed 
VA doctors failed to diagnose an infection or not.  However, 
the Board notes that while the April 2004 physician stated 
that the Veteran had an infection of unknown origin, he also 
noted that the clinical evidence overwhelming ruled out an 
infection in the left hip prosthesis.  Thus, it is clear from 
the VA opinion that the Veteran had an infection but the 
source of it could not be identified.

On review of all evidence, the Board finds that the VA 
opinions provided in January and April 1997, as well as in 
April 2004, to be more persuasive and of greater probative 
value than the two conclusionary opinions set forth by the 
private physicians in September and November 1996.  The 
Veteran did not incur additional disability as a result of 
left hip surgery and other VA medical treatment obtained in 
1994.  The VA physician in January 1997 stated that the 
evidence reflects that no diagnosis was ascertained for the 
Veteran's presenting syndrome or for the etiology of his 
subsequent renal failure during the private hospitalization.  
Likewise, the private physicians who rendered opinions in 
1996 did not set forth a diagnosis for the Veteran's 
presenting syndrome or for the etiology of his subsequent 
renal failure during the private hospitalization.  Even Dr. 
M. A. M., who treated the Veteran at the Altoona Hospital in 
September 1994, did not render a diagnosis as to the ultimate 
cause of the Veteran's renal failure, which the evidence 
clearly shows was the first of several cascading multiple 
organ failures.  

In sum, the clinical evidence reflects that the medical 
evaluation which was conducted prior to the July 1994 
hospitalization and included urinalysis, urine culture and 
serum chemistry studies, was within normal limits.  
Significantly, as noted by the April 2004 examiner, the 
Veteran was covered by prophylactic antibiotic at the time he 
had his hip replaced in July 1994, in addition to two doses 
of oral erythromycin.  During his VAMC readmission to the 
Altoona VAMC in August 1994, there was evidence of a urinary 
tract infection in one urinalysis, however it was treated and  
a urine culture in September 1994 showed no growth (i.e., no 
infection).  Further, when the Veteran was transferred to the 
VAMC in Pittsburgh after complaints of a fever, there was no 
evidence of infection in the hip during that hospitalization 
based on urine and blood tests, as well as arthrocentesis.  
The Board acknowledges the increase in the Veteran's blood 
urea and serum creatinine levels during the Pittsburgh VAMC 
hospitalization and thereafter, however the preponderance of 
the medical evidence of record does not show that the 
Veteran's chronic renal insufficiency and subsequent multi 
organ shutdown is the result of left hip surgery and other VA 
medical treatment obtained in 1994.

The Board acknowledges the Veteran and his spouse's belief 
that the Veteran has incurred additional disability as a 
result of his 1994 VA medical hospitalization and treatment.  
However, they have not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lacks probative 
value. See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the Veteran.

ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994, is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


